DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 05 March 2021. Claims 1 - 18, 20 and 21 are currently pending. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections to claims 1 - 18 and 20 under pre-AIA  35 U.S.C. 103(a) are hereby withdrawn in view of the amendments and remarks received 05 March 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John G. Rauch (Reg. No. 37,218) on 20 May 2021.

The application has been amended as follows: 

-	In Claim 1 Lines 7 - 10 change “the server query including media information identifying the digital movie; receiving, by the server, the scene index associated with the media information identifying the digital movie;” to --the server query including object information identifying one or more promotional objects; receiving, by the server, the scene index associated with

-	In Claim 21 Lines 1 - 2 change “includes object information identifying one or more promotional objects” to --includes media information identifying the digital movie

	Allowable Subject Matter
Claims 1 - 18, 20 and 21 (now renumbered 1 - 20) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. In particular, retrieving a digital media requested by a client device, communicating a query for a scene index associated with the digital media, wherein the query includes object information identifying one or more promotional objects and wherein the scene index enables a user of the client device to advance to a particular point within the digital media at which a promotional object is promoted, adding a new scene into a menu of contents associated with the digital media, wherein the new scene incorporates . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pack et al. U.S. Publication No. 2001/0052133 A1; which is directed towards an apparatus and method for obtaining product information for a product item appearing in a scene of a broadcast program.
Sezan et al. U.S. Patent No. 7,536,706; which is directed towards a system capable of providing viewers with additional information about objects appearing within one or more frames of a video stream. 
Song U.S. Patent No. 7,428,504; which is directed towards a method and system for organizing and disseminating information on products featured in entertainment productions, such as motion pictures and television programs. The method and system also allows for users to search, 
Yates U.S. Publication No. 2007/0156521 A1; which is directed towards systems and methods for delivering a media program, such as a movie, and information on merchandise available for purchase related to the media program to user equipment while the user equipment is presenting the media program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/ERIC RUSH/Primary Examiner, Art Unit 2667